                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:04-cr-00162-FDW
 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )                    AMENDED
 (1) WINSTON DARIN POYER,                         )                     ORDER
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is before the Court on Defendant Winston Darin Poyer’s Motion to

Reduce Sentence under the First Step Act of 2018. (Doc. Nos. 100, 103). Having carefully

reviewed the motions, the parties’ briefs, and all relevant portions of the record, the Court, in its

discretion, will grant in part Defendant’s motion and reduce his aggregate sentence to one

hundred and seventy-five (175) months and reduce his supervised release term to four (4) years.

This Order, upon its signing, vacates the Court’s previous Order (Doc. No. 109).

I.     BACKGROUND

       In early February of 2004, Defendant and his companion Charles Jackson sold 125 grams

of powder cocaine to an undercover officer in exchange for $3,000. (Doc. No. 61 at ¶¶ 6–8). Two

weeks later, police executed a search warrant at Defendant’s home and found four loaded firearms,

119 grams of crack cocaine, 250 grams of powder cocaine, and more than $31,000 in cash, along

with scales, plastic bags, and a cocaine cutting agent. (Doc. No. 61 ¶ 9).

       A federal grand jury indicted Defendant and Jackson, charging them with conspiracy to

possess with intent to distribute powder cocaine and at least 50 grams of crack cocaine, 21 U.S.C.

§ 846. Id., (Doc. No. 1 at 1). Defendant and Jackson were also charged with two substantive drug-

trafficking offenses, one involving powder cocaine and at least 50 grams of crack cocaine and the
                                               1



         Case 3:04-cr-00162-FDW Document 110 Filed 02/12/21 Page 1 of 7
other involving powder cocaine. Id., (Doc. No. 1 at 1–2). Finally, Defendant was charged with

possessing a firearm in furtherance of a drug-trafficking offense, 18 U.S.C. § 924(c)(1); and

possessing a firearm as a convicted felon, 18 U.S.C. § 922(g)(1). Id., (Doc. No. 1 at 2–3).

       The United States filed an information under 21 U.S.C. § 851, notifying Defendant and

this Court that it intended to seek an enhanced penalty based on Defendant’s prior convictions for

felony drug offenses. (Doc. No. 2). Defendant entered into a plea agreement with the United

States, agreeing to plead guilty to the conspiracy and section 924(c) firearm offenses, in exchange

for which the United States agreed to dismiss the remaining counts against Defendant and to

partially withdraw its section 851 notice, relying on only one of Defendant’s prior felony drug

offenses. (Doc. No. 42 at ¶¶ 1–2, 4).

       This Court’s probation office submitted a presentence report and calculated a base offense

level of 30 based on Defendant’s responsibility for 119 grams of crack cocaine and 363 grams of

powder cocaine. (Doc. No. 61 at ¶ 18). Based on Defendant’s four prior drug-trafficking

convictions and a prior conviction for robbery with a dangerous weapon, the probation officer

classified Defendant as a career offender, subject to an adjusted offense level of 37 and a total

offense level of 34. (Doc. No. 61 at ¶¶ 24, 26). The probation office calculated a preliminary

Sentencing Guidelines range of between 262 and 327 months in prison for Defendant’s drug-

trafficking offense, based on a total offense level of 34 and a criminal-history category of VI. (Doc.

No. 61 at ¶ 79). Defendant also faced a statutory mandatory-minimum term of life in prison for

the drug-trafficking offense, increasing the Sentencing Guidelines term to life in prison. (Doc. No.

61 at ¶¶ 78–79); U.S.S.G. § 5G1.1(b). Defendant also faced a mandatory consecutive sentence of

60 months in prison for his section 924(c) firearm offense. (Doc. No. 61 at ¶¶ 78–79).


                                                  2



         Case 3:04-cr-00162-FDW Document 110 Filed 02/12/21 Page 2 of 7
        This Court sentenced Defendant to 160 months in prison for the drug-trafficking offense

and to a consecutive term of 60 months in prison for the section 924(c) firearm offense, for an

aggregate sentence of 220 months in prison, at 61% of the low end of the range advised by the

Sentencing Guidelines. (Doc. No. 67 at 2); (Doc. No. 106 at 1).              This Court emphasized

Defendant’s offense conduct, noting that he actively possessed firearms and engaged in drug

trafficking — a “very dangerous combination of ingredients that leads to violence” and “something

the Court strongly hope[d] to deter.” (Doc. No. 71 at 28). This Court also explained that while

Defendant’s cooperation with the United States mitigated in Defendant’s favor, also had “a long

criminal history” involving “serious criminal conduct.” Id. Defendant now asks this Court to

reduce his sentence under the First Step Act.

II.     DEFENDANT’S MOTION FOR SENTENCE REDUCTION UNDER THE FIRST STEP ACT

        In his Motion, Defendant states he is eligible for a reduced sentence because he was

convicted of a “covered offense” as defined in the Act. (Doc No. 103, p. 4). Defendant also states

that if a person is eligible, the court must exercise its discretion to determine whether to reduce the

defendant’s sentence and, if so, by how much. Id. Finally, Defendant argues that should a

defendant be eligible, the Court must consider the Section 3553(a) factors, including the applicable

guidelines range and any mitigating evidence arising from the defendant’s post-sentencing

rehabilitation. Id.

        Defendant’s Motion for Resentencing seeks relief under Section 404 of the First Step Act.

Id. Section 404 gave retroactive effect to the changes made by Sections 2 and 3 of the Fair

Sentencing Act of 2010. See First Step Act, Pub. L. No. 115- 391, § 402(a), 132 Stat. 5194, 5221

(2018). Section 404(b) of the Act provides that “[a] court that imposed a sentence for a covered


                                                  3



         Case 3:04-cr-00162-FDW Document 110 Filed 02/12/21 Page 3 of 7
offense may . . . impose a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010,

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.” 132 Stat. at 5222.

       The Fourth Circuit explained in United States v. Wirsing that this definition of “covered

offense” means that “[a]ll defendants who are serving sentences for violations of 21 U.S.C. §

841(b)(1)(A)(iii) and (B)(iii) . . . are eligible” for a sentence reduction under section 404 of the

First Step Act, unless they have already moved for relief under section 404 or they received the

benefit of the Fair Sentencing Act when they were sentenced. 943 F.3d 175, 186 (4th Cir. 2019);

see also Section 404(c) of the First Step Act, 132 Stat. at 5222. The Fourth Circuit held in United

States v. Woodson that a defendant convicted under the default punishment provision of 21 U.S.C.

§ 841(b)(1)(C) for possessing with intent to distribute crack cocaine has also been convicted of a

“covered offense,” because by increasing the drug-quantity thresholds of section 841(b)(1)(A)(iii)

and (B)(iii), the Fair Sentencing Act also altered the default drug quantity that would place a

defendant’s offense in section 841(b)(1)(C) by increasing the drug-quantity threshold for that

section. 962 F.3d 812, 816 (4th Cir. 2020).

       Taken together, Wirsing and Woodson mean that any defendant convicted of a crack

cocaine offense punishable by 21 U.S.C. § 841(b)(1) before the effective date of the Fair

Sentencing Act is eligible for a sentence reduction under the First Step Act, unless he has already

sought and been denied such a reduction or he received the benefit of the Fair Sentencing Act

when he was originally sentenced. Finally, in United States v. Gravatt, this Court held the

defendant, who pleaded guilty to participating in a conspiracy to possess with intent to distribute

both crack and powder cocaine, was convicted of a “covered offense” under the First Step Act,


                                                 4



         Case 3:04-cr-00162-FDW Document 110 Filed 02/12/21 Page 4 of 7
even though the quantity of powder cocaine involved in the offense would have independently

supported the defendant’s statutory range and sentence. 953 F.3d 258, 263–64 (4th Cir. 2020).

This Court explained that because Gravatt’s offense would be a “covered offense”—if it had

involved only crack cocaine—the fact that it also involved powder cocaine did not remove it from

the purview of the First Step Act. Id.

       Defendant is eligible for a discretionary reduction of his sentence under the First Step Act,

because he was convicted of a “covered offense” for which the First Step Act authorizes a reduced

sentence. He pleaded guilty to possessing with intent to distribute both crack and powder cocaine,

and Wirsing and Gravatt make clear that his conspiracy offense is a “covered offense” under

section 404(a) of the First Step Act.

       The United States agrees that this Court should exercise its discretion to reduce

Defendant’s sentence but argues that this Court should limit the reduction in Defendant’s

aggregate custodial sentence to 175 months in prison. Had the Fair Sentencing Act had been in

effect when Defendant committed his offense, the Sentencing Guidelines would have advised a

sentence of between 262 and 327 months in prison for that offense because the statutory range

applicable to Defendant’s drug-trafficking offense would have been reduced to 5 to 40 years in

prison and that range carries an adjusted offense level of 34, instead of 37, under the career

offender guideline. See (Doc. No. 106 at 2); U.S.S.G. § 4B1.1(b)(2). Since this Court granted

the United States’ motion for a downward departure and sentenced Defendant to a sentence at

61% of the low end of the range advised by the Sentencing Guidelines, the United States consents

to a reduction in Defendant’s aggregate custodial sentence to 175 months in prison — 61% of

the low end of the range advised by the Sentencing Guidelines. Because the lowering of the


                                                5



         Case 3:04-cr-00162-FDW Document 110 Filed 02/12/21 Page 5 of 7
statutory range also affects the supervised-release term, the United States also consents to a

reduction in Defendant’s supervised-release term to 4 years.

       Assuming without deciding, the Defendant’s guideline range should be calculated without

the career-offender enhancement as suggested under Chambers and Norman, before reducing his

sentence this Court must consider whether release or further reduction is warranted given the

applicable § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A). These factors include (1) the nature

and circumstances of the offense and the history and characteristics of the defendant; (2) the need

for the sentence imposed; (3) the kinds of sentences available; (4) the kinds of sentence and

sentencing range established for the applicable category of offense or defendant; (5) any pertinent

policy statement; (6) the need to avoid unwarranted sentence disparities among defendants with

similar records; and (7) the need to provide restitution to any victims of the offense. 18 U.S.C. §

3553(a). In this case, the Court denies the request for time served because it is not warranted under

the § 3553(a) factors.

       Defendant has a long criminal history which includes five drug-trafficking convictions,

including the conviction in this case, two convictions for robbery with a dangerous weapon, two

convictions for assault with a deadly weapon, and one conviction for breaking and entering, among

others. (Doc. No. 61 at ¶¶ 34–47).        Defendant has received and served lengthy terms of

imprisonment. (Doc. No. 61 at ¶¶ 35, 41–42, 44, 46–47). Additionally, after being paroled after

only one year into a 10-year prison sentence, Defendant violated the terms of his parole, and his

parole was revoked. (Doc. No. 61 ¶ 46).

       In addition to Defendant’s history and characteristics, the nature and circumstances of

his offense conduct weigh against a time-served sentence. Although he had been convicted of


                                                 6



         Case 3:04-cr-00162-FDW Document 110 Filed 02/12/21 Page 6 of 7
numerous felony offenses and had been released from prison less than two years earlier,

Defendant was selling large quantities of crack cocaine and possessed four loaded firearms when

police searched his home in February of 2004. This combination of drug-trafficking and

firearms is especially dangerous. Due to Defendant’s extraordinary recidivism, the need to

protect the public from further offenses committed by him, and the need to deter similar criminal

misconduct weighs against the extraordinary sentence reduction Defendant requests. Based on

all of the section 3553(a) sentencing factors, this Court denies Defendant’s request for a reduced

sentence of time served. Thus, Defendant’s immediate release is not warranted under the

relevant § 3553(a) factors due to his potential danger to the public.

III.   CONCLUSION

       IT IS, THEREFORE, ORDERED Defendant Winston Darin Poyer’s Motion for Sentence

Reduction under the First Step Act (Doc. No. 100, 103) is GRANTED IN PART and DENIED

IN PART. The Court, in its discretion, will grant in part Defendant’s motion and reduce his

aggregate sentence to one hundred and seventy-five (175) months and reduce his supervised

release term to four (4) years. This Order, upon its signing, vacates the Court’s previous Order

(Doc. No. 109).

       IT IS SO ORDERED.


                                        Signed: February 12, 2021




                                                  7



         Case 3:04-cr-00162-FDW Document 110 Filed 02/12/21 Page 7 of 7
